1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   AFAB INDUSTRIAL SERVICES INC., et al., ) Case No.: 1:19-cv-01355 LJO JLT
                                            )
12              Plaintiffs,                 ) ORDER CLOSING THIS MATTER
                                            )
13        v.                                ) (Doc. 30)
                                            )
14   APOTHIO, LLC, et al.,
                                            )
15              Defendants.                 )
                                            )
16
17          The parties have settled their case and have stipulated to the action being dismissed with
18   prejudice. (Doc. 30) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
19   immediately with further order of the Court. Because all parties who have appeared in the action
20   signed the stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v. City of San
21   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Court ORDERS:
22          1. Upon the request of the parties, the Court retains jurisdiction to enforce the terms of the
23               settlement for a period of three years;
24          2. Clerk of Court is DIRECTED to close this action.
25
26   IT IS SO ORDERED.
27
        Dated:     November 26, 2019                           /s/ Jennifer L. Thurston
28                                                         UNITED STATES MAGISTRATE JUDGE
